Citation Nr: 1550725	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to April 25, 2007, for the grant of service connection for an anxiety disorder.

2.  Entitlement to an initial rating in excess of 10 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In October 2015, the Veteran and his son testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2011 rating decision, the RO granted the Veteran service connection for an anxiety disorder effective from April 25, 2007, and assigned this newly service connected disability a 10 percent rating.  In December 2011, the AOJ received from the Veteran a notice of disagreement (NOD) in which he disagreed with both the effective date assigned the grant of service connection for the anxiety disorder and the rating.  Specifically, the NOD stated as follow, "I disagree with all adverse determinations set forth in these decision(s).  If any claim was granted an initial or increase rating, I also wish to appeal that claim for a STILL HIGHER RATING and EARLIER EFFECTIVE DATE."  However, no further action was taken by the AOJ as to the earlier effective date claim.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that the December 2011 NOD stated as follows:

This is a Notice of Disagreement (NOD) to the VA letter(s) dated [November 22, 2011.]  I disagree with all the adjudicative determinations mentioned in the above referenced VA letter(s) and any enclosures thereto except for those if any that I specifically state here that I do not want to appeal.  Therefore my notice of disagreement specifically covers all the determinations made by the regional office unless specifically excluded.  I also disagree with the RO's failure to adjudicate issues and claims it was required to adjudicate.  I am specifically referring to issues that I may not have discussed but which were reasonably raised by the evidence in my VA claims file or in the VA's possession that should have been inferred by the regional office.  This appeal also includes adjudicative determinations that were mischaractenzed by the regional office.  If this appeal is not resolved favorably please send me a Statement of the Case so that I may appeal this decision to the Board of Veterans' Appeals.

I disagree with all issues resolved or ignored by the decision and wish appellate review.  Recent Federal Circuit decisions hold that if a veteran files more than one claim with the RO at the same time and the RO acts favorably or unfavorably on one of the claims but fails to specifically address the other claim the second claim filed is deemed denied and the appeal period begins to run.  Therefore this NOD is filed to protect my rights against the failure of the VA to adjudicate all claims and the failure of the VA to notify me of its decision under 38 U S C § 5104.  I disagree with all adverse determinations set forth in these decision(s). 

However, the Board is uncertain as to the Veteran's intent in filing the above statement.  Therefore, while the appeal is in remand status the Veteran should be contacted by VA to obtain clarification as to his intent as it relates to further disagreement with the actions taken by the RO in the July 2011 rating decision as well as any new claims he wishes to file with VA.  See 38 C.F.R. § 19.9 (2015).

As to the claim for a rating in excess of 10 percent for the anxiety disorder, the Board finds that a remand to provide the Veteran with a new VA examination is required given the appellant's and his son's competent October 2015 testimony regarding the claimant's adverse symptomatology being significantly worse than what was reported by the June 2011 VA examiner.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

While the appeal is in remand status, any outstanding treatment records including the private treatment records from his psychiatrist, Dr. Edwin W. Hoeper from Goldsboro Psychiatric Clinic, who the Veteran testified he sees every six months, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  The AOJ should issue a SOC as to the claim for an effective date prior to April 25, 2007, for the grant of service connection for an anxiety disorder.  Only if the Veteran thereafter perfects an appeal to the claim, should it be returned for review by the Board.

2.  The AOJ should contact the Veteran and ask him to clarify his intent in the December 2011 NOD as it relates to any further disagreement with the actions taken by the RO in the July 2011 rating decision as well as new claims he wishes to file with VA.

3.  After obtaining an authorization from the Veteran, associate with the claims file any post-May 2010 private treatment records including any held by Dr. Hoeper.  

4.  Associate with the claims file the Veteran's post 2007 mental health treatment records from the Cherry Point Medical Center.

5.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for an examination to determine the current severity of his anxiety disorder.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner should be accomplished and all clinical findings should be reported in detail.  

In this regard, the examiner should specifically comment on the Veteran and his son's competent testimony regarding the appellant having problems with nightmares, irritability, depression, and forgetfulness as well as the testimony regarding the Veteran being on four different psychiatric medications as well as his claims regarding his dosage being increased recently.

6.  Thereafter, the AOJ should readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative that includes citation to all evidence added to the claims file since the February 2013 statement of the case including the evidence filed with the Board in October 2015 and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

